 

Exhibit 10.66

 

October 24, 2017

 

 

 

Kyle Redfield

1101 Via Callejon, Suite 200

San Clemente, CA 92673

 

Dear Kyle:

 

On behalf of KonaRed Corporation (the “Corporation”), I am pleased to offer you
the following contractual arrangement which, if you accept it, shall govern your
employment relationship with the Corporation for the 24-month period effective
beginning on October 24, 2017 (the “Start Date”), as set forth below. You
acknowledge that it is a condition to consummation of an investment in the
Corporation by Kona Holdings I LLC and Kona Holdings II LLC that you and the
Corporation (i) enter into this agreement to establish the terms and conditions
of your employment following the Start Date and (ii) enter into the general
release set forth on Attachment A attached hereto (the “Release”) with respect
to any matters occurring prior to the Start Date.

 

1.     Position.

 

(a) You will serve the Chief Executive Officer of the Corporation and will
report to the Board of Directors. (You will resign your positions as President
and Chief Operating Officer of the Corporation.)

 

(b) You agree to the best of your ability and experience that you will at all
times loyally and conscientiously perform all of the duties and obligations
required of and from you pursuant to the express and implicit terms hereof, and
to the reasonable satisfaction of the Corporation. During the term of your
employment, you further agree that you will devote all of your business time and
attention to the business of the Corporation, the Corporation will be entitled
to all of the benefits and profits arising from or incident to all such work
services and advice, you will not render commercial or professional services of
any nature to any person or organization, whether or not for compensation,
without the prior written consent of the Corporation, and you will not directly
or indirectly engage or participate in any business that is competitive in any
manner with the business of the Corporation. Nothing in this Section 1 will
prevent you from accepting speaking or presentation engagements in exchange for
honoraria or from serving on boards of charitable organizations, or from owning
no more than 1% of the outstanding equity securities of a corporation whose
stock is listed on a national securities exchange. In addition, you are allowed
to participate as an investor and an advisor for a project to build a
manufacturing facility for coffee, beer and ciders; provided that such project
may not enter into any arrangement or transaction with the Corporation without
the approval of the Series A Directors of the Corporation.

 

(c) In general, you will have the responsibilities and duties associated with
and over the areas which are typically associated with the office of Chief
Executive Officer of a corporation.

 

2.     Proof of Right to Work. For purposes of federal immigration law, you will
be required to re-provide to the Corporation, upon request, documentary evidence
of your identity and eligibility for employment in the United States.

 

 

--------------------------------------------------------------------------------

 

 

 

Kyle Redfield 

October 24, 2017

Page 2

 

 

3.     Compensation. For the first 12-month period commencing from the Start
Date, you will be paid a monthly salary of $17,500, which is equivalent to
$210,000 on an annualized basis (the “Base Salary”). Such Base Salary will be
payable pursuant to the Corporation’s regular payroll policy. You will be
eligible for a cash bonus for such 12-month period as may be awarded by the
Board of Directors in its discretion based upon your performance and the
achievement of objectives established by the Board of Directors; your bonus
target shall be 15% of Base Salary. Your Base Salary and any and all bonuses
will be subject to standard withholding pursuant to the Corporation’s regular
payroll policy.

 

For the 12-month period commencing on the first anniversary of the Start Date,
you will be paid a monthly Base Salary of $20,833, which is equivalent to
$250,000 on an annualized basis. (Provided, however, that such increased Base
Salary shall be subject to an automatic prospective rollback to the $17,500 per
month level effective January 1, 2019 if the Corporation does not achieve, in
calendar 2018, gross sales (less any discounts, returns or allowances for
damaged or missing goods) of at least $7,000,000.) Such Base Salary will be
payable pursuant to the Corporation’s regular payroll policy. You will be
eligible for a cash bonus for such 12-month period as may be awarded by the
Board of Directors in its discretion based upon your performance and the
achievement of objectives established by the Board of Directors; your bonus
target shall be 15% of second-year Base Salary.

 

You will also be paid (in advance, monthly) a monthly automobile allowance of
$650, which is equivalent to $7,800 on an annualized basis.

 

If requested, you agree to serve on the Corporation’s Board of Directors for no
additional consideration.

 

4.     Stock Option Grants. The Corporation will recommend that its Board of
Directors grant you, from the “Management Incentive Pool,” a 10-year stock
option to purchase 18,368,516 shares of the Corporation’s common stock (“Option
Shares”) with an exercise price equal to the fair market value on the date of
the grant and on the other terms and conditions set forth in the Stock Option
Grant Notice / Option Agreement attached hereto as Attachment C.

 

5.     Accrued Compensation. It is mutually acknowledged that you are owed
$189,976 of accrued but unpaid compensation from the Corporation for services
through September 30, 2017. The Corporation and you agree that this amount shall
be fully satisfied by the following: (a) payments of $23,747 cash (less
applicable tax withholdings) on each of January 1, April 1, July 1 and October
1, 2018, and (b) a grant of a 10-year stock option to purchase 67.11 shares of
the Corporation’s Series B Preferred Stock (“Series B Option Shares”) with an
exercise price equal to the fair market value of a share of Series B Preferred
Stock on the date of the grant and on the other terms and conditions as set
forth in the Stock Option Grant Notice / Option Agreement attached hereto as
Attachment D.

 

6.     Benefits.

 

(a)     Insurance Benefits, Etc. The Corporation will provide you with the
opportunity to participate in the standard benefits plans currently available to
other Corporation executives, subject to any eligibility requirements imposed by
such plans.

 

(b)     Vacation; Sick Leave. You will be entitled to 10 days per year of
vacation

 

 

--------------------------------------------------------------------------------

 

 

 

Kyle Redfield 

October 24, 2017

Page 3

 

 

plus 7 days per year of paid time off (plus Corporation observed holidays)
according to the Corporation’s standard policies, subject to any and all accrual
caps imposed by such policies.

 

7.     Confidential Information and Invention Assignment Agreement. Your
acceptance of this offer and commencement of employment with the Corporation is
contingent upon the execution, and delivery to an officer of the Corporation, of
the Corporation’s Confidential Information and Invention Assignment Agreement, a
copy of which is attached as Attachment B for your review and execution (the
“Confidentiality Agreement”), before or on your Start Date.

 

8.     At-Will Employment. Your employment with the Corporation will be on an
“at will” basis, meaning that either you or the Corporation may terminate your
employment at any time for any reason or no reason, without further obligation
or liability (except as may be expressly set forth in Section 9 of this letter).

 

9.     Separation. In the event of any cessation of your employment, the
Corporation shall pay you (i) any salary earned and accrued but unpaid before
termination and all accrued but unused paid time off not barred by the accrual
cap, and (ii) any documented business expenses incurred in accordance with the
Corporation’s policies but not reimbursed as of the date of termination.

 

You shall not be entitled to any severance or separation benefits except under
the following provisions:

 

In the event that you are terminated without Cause (as defined below) or resign
with Good Reason (as defined below) before the second anniversary of the Start
Date, then you shall be entitled to receive the following severance benefits
(and no other): (i) to receive continuation of your Base Salary as in effect
immediately before the termination date, paid on the same basis and at the same
times as previously paid, through the second anniversary of the Start Date; and
(ii) should you timely elect to continue coverage for you and your eligible
dependents pursuant to COBRA, to receive reimbursement for such same period for
the COBRA premiums (but subject to the Corporation’s right to discontinue or
change any of its COBRA-eligible plans generally or to change providers).

 

 

a.

As used herein, “Cause” means termination based on (i) your conviction or plea
of “guilty” or “no contest” to any crime constituting a felony in the
jurisdiction in which committed, any crime involving moral turpitude (whether or
not a felony), or any other violation of criminal law involving, fraud,
dishonesty or willful misconduct (whether or not a felony); (ii) your refusal to
follow the lawful and proper directives of the Board of Directors; (iii) your
knowing and willful breach of this letter agreement or the Confidentiality
Agreement; (iv) your actions that would be likely to materially discredit or
cause substantial damage to the Corporation or its reputation; (v) your knowing
and willful material breach of your duty of care (except in good faith) or your
duties of trust or loyalty; (vi) your willful falsification of records or
reports; (vii) your chronic absence from work for reasons other than illness; or
(viii) failure to enter into the Release or revocation of the Release; provided,
however, that for purposes of (ii), (iii), (iv), (v), (vi), (vii) or (viii), the
Corporation will provide to you a written notice from the Board of Directors
which describes the basis for the Board of Directors’ belief that you have not
substantially satisfied your obligations to the Corporation and a reasonable
opportunity to cure any such alleged deficiencies within 15 days if such

 

 

--------------------------------------------------------------------------------

 

 

 

Kyle Redfield 

October 24, 2017

Page 4

 

 

 

 

deficiency can be cured. It is understand that mere poor performance or poor
results does not constitute Cause.

 

 

b.

As used herein, “Good Reason” means the occurrence of any of the following
circumstances, without your express consent: you resign due to (i) a material
reduction of your title or authority (including, after a transaction in which
the Corporation is acquired, a requirement that you serve in a role other than
Chief Executive Officer of the acquiring entity), (ii) a material reduction in
your salary or benefits (other than a reduction that generally applies to the
officers at your level in the Corporation or, as applicable, the surviving
corporation at that time), or (iii) a change of the principal non-temporary
location in which you are required to perform your services to any location
exceeding 50 miles from Carlsbad, California. In no event shall a resignation be
considered to be with Good Reason unless the resignation occurs after but within
30 days after the initiation of the item of Good Reason.

 

If so required to avoid any liability or tax under section 409A of the Internal
Revenue Code, this Section 9 shall be deemed reformed to require payments only
when and in the amounts necessary to avoid any liability or tax under section
409A of the Internal Revenue Code.

 

10.     No Conflicting Obligations. You understand and agree that by accepting
this offer of employment, you represent to the Corporation that your performance
will not breach any other agreement to which you are a party and that you have
not, and will not during the term of your employment with the Corporation, enter
into any oral or written agreement in conflict with any of the provisions of
this letter or the Corporation’s policies. You are not to bring with you to the
Corporation, or use or disclose to any person associated with the Corporation,
any confidential or proprietary information belonging to any former employer or
other person or entity with respect to which you owe an obligation of
confidentiality under any agreement or otherwise. The Corporation does not need
and will not use such information and we will assist you in any way possible to
preserve and protect the confidentiality of proprietary information belonging to
third parties. Also, we expect you to abide by any obligations to refrain from
soliciting any person employed by or otherwise associated with any former
employer and suggest that you refrain from having any contact with such persons
until such time as any non-solicitation obligation expires.

 

11.     Arbitration. You and the Corporation agree to arbitrate before a neutral
arbitrator any and all claims or disputes arising out of this letter agreement
and any and all claims arising from or relating to your employment with the
Corporation, including (but not limited to) claims against any future, current
or former employee, director or agent of the Corporation, claims of wrongful
termination, retaliation, discrimination, harassment, breach of contract, breach
of the covenant of good faith and fair dealing, defamation, invasion of privacy,
fraud, misrepresentation, constructive discharge or failure to provide a leave
of absence, or claims regarding commissions, stock options or bonuses,
infliction of emotional distress or unfair business practices.

 

The arbitrator’s decision must be written and must include the findings of fact
and law that support the decision. The arbitrator’s decision will be final and
binding on both parties, except to the extent applicable law allows for judicial
review of arbitration awards. The arbitrator may award any remedies that would
otherwise be available to the parties if they were to bring the dispute in
court. The arbitration will be conducted in accordance with the National Rules
for the Resolution of

 

 

--------------------------------------------------------------------------------

 

 

 

Kyle Redfield 

October 24, 2017

Page 5

 

 

Employment Disputes of the American Arbitration Association; provided, however
that the arbitrator must allow the discovery authorized by the California
Arbitration Act or its equivalent under the state law of the state in which the
arbitration is conducted. The arbitration will take place in Orange County,
California.

 

You and the Corporation will share the costs of arbitration equally, except that
the Corporation will bear the cost of the arbitrator’s fee and any other type of
expense or cost that you would not be required to bear if you were to bring the
dispute or claim in court. Both the Corporation and you will be responsible for
their own attorneys’ fees, and the arbitrator may not award attorneys’ fees
unless a statute or contract at issue specifically authorizes such an award.

 

The foregoing notwithstanding, this arbitration provision does not apply to
(a) workers’ compensation or unemployment insurance claims or (b) any other
claims that an employer cannot, in accordance with applicable state law, require
(either pursuant to an arbitration agreement or otherwise) an employee to
arbitrate, or (c) claims concerning the ownership, validity, infringement,
misappropriation, disclosure, misuse or enforceability of any confidential
information, patent right, copyright, mask work, trademark or any other trade
secret or intellectual property held or sought by either you or the Corporation
(whether or not arising under the Confidentiality Agreement).

 

If an arbitrator or court of competent jurisdiction (the “Neutral”) determines
that any provision of this arbitration provision is illegal or unenforceable,
then the Neutral will modify or replace the language of this arbitration
provision with a valid and enforceable provision, but only to the minimum extent
necessary to render this arbitration provision legal and enforceable.

 

12.     Entire Agreement, Etc. This letter agreement, together with the
Confidentiality Agreement, sets forth the entire agreement and understanding
between you and the Corporation relating to your employment for the period
commencing from the Start Date and supersedes all prior and contemporaneous
agreements and discussions between us with regard to such subject matter. This
letter agreement may not be modified or amended or waived except by a written
agreement, signed by an officer of the Corporation. This letter agreement shall
be governed by the laws of the State of California without regard to its
conflict of laws provisions.

 

We are all delighted to be able to extend you this offer and look forward to
working with you. To indicate your acceptance of the Corporation’s offer, please
sign and date this letter in the space provided below and return it to me, along
with a signed and dated copy of the Confidentiality Agreement.

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Kyle Redfield 

October 24, 2017

Page 6

 

 

Very truly yours,  

 

KONARED CORPORATION

 

 

By:  /s/ Shaun Roberts                                     

 

Title: President 

ACCEPTED AND AGREED:

 

KYLE REDFIELD

 

 /s/ Kyle Redfield                                       

Signature

 

Date 10/24/2017

        

 

 

 

Attachment A: General Release

Attachment B: Confidential Information and Invention Assignment Agreement

Attachment C: Stock Option Grant Notice / Option Agreement (Common Stock)

Attachment D: Stock Option Grant Notice / Option Agreement (Series B Preferred
Stock)

 

 

--------------------------------------------------------------------------------

 

 

 

Attachment A

 

General Release

 

 

 

1.     I, Kyle Redfield, for and in full consideration of the compensation,
benefits and rights to be provided to me that are described in the employment
letter agreement (the “Employment Agreement”) between KonaRed Corporation and me
dated as of October 24, 2017 (the “Effective Date”), and as to which I would not
be entitled but for giving the release set forth herein, do hereby REMISE,
RELEASE, AND FOREVER DISCHARGE KonaRed Corporation and each of its predecessors,
subsidiaries, parents and affiliates, their officers, directors, parents,
shareholders, partners, members, managers, employees and agents, and their
respective predecessors, successors and assigns, heirs, executors and
administrators (hereinafter collectively referred to as the “Company”), acting
in any capacity whatsoever, of and from any and all manner of actions and causes
of actions, torts, wrongs, suits, debts, claims and demands whatsoever (and
whether known or unknown) at law or in equity, which I ever had, now have, or
hereafter may have, or which my heirs, executors or administrators hereafter may
have, by reason of any matter, cause or thing whatsoever from the beginning of
time to the date of this General Release (“Release”) and particularly, but
without limitation of the foregoing general terms, any claims arising from or
relating in any way to my employment relationship with the Company, including
but not limited to, any claims which have been asserted, could have been
asserted, or could be asserted now or in the future under any federal, state or
local laws, including claims under the Age Discrimination in Employment Act, 29
U.S.C. § 621 et seq., as amended, the Americans with Disabilities Act, 42 U.S.C.
§ 12101 et seq., Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et
seq., as amended, the Employee Retirement Income Security Act of 1974 as
amended, any law regarding discrimination, family leave or family care, any
contracts between the Company and me, and any common law claims now or hereafter
recognized and all claims for counsel fees and costs (collectively, the
“Claims”) provided, however, that nothing in this Release is intended or will be
construed to release any of my rights or benefits arising under or in respect of
the Employment Agreement after the Effective Date or any other agreement
delivered in connection therewith.

 

2.     Notwithstanding anything in this Release to the contrary, this Release
does not apply to actions, causes of actions, suits, debts, claims, demands or
rights accruing or arising after its execution or to actions, causes of actions,
suits, debts, claims, demands or rights that as a matter of law cannot be
released in a Release such as this one; such things are expressly excluded from
the definition of Claims. In addition, the following things are excluded from
the definition of Claims and are not released hereby: regular salary accrued
since the Corporation’s last regular payroll cutoff date(which will be paid to
you on the next regularly scheduled payroll date), unreimbursed or un-submitted
out-of-pocket expenses incurred on behalf of the Corporation (to the extent
reasonable in amount and consistent with past practice, and subject to
appropriate documentation), accrued paid-time-off in accordance with the
Corporation’s paid-time-off policies, rights under all written stock ownership
and stock option notices/agreements as reflected in the Corporation’s records,
indemnification rights under the Corporation’s bylaws or written

 

 

--------------------------------------------------------------------------------

 

 

 

agreements, rights to remittal of withheld tax amounts for periods through the
Effective Date, and accrued rights under the Corporation’s ERISA plans.

 

3.     I confirm the intention that the execution of this instrument will be
effective as a bar to each and every Claim specified in this Release. In
furtherance of this intention, I hereby expressly waive any and all rights and
benefits conferred upon me by the provisions of Section 1542 of the California
Civil Code and expressly consent that this Release shall be given full force and
effect according to each and all of its express terms and provisions, including
those relating to unknown and unsuspected claims, if any, as well as those
relating to any other claims hereinabove specified. Section 1542 provides:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

Having been so apprised, I nevertheless hereby voluntarily elect to and do waive
the rights described in Civil Code Section 1542, and elect to assume all risks
for claims that now exist in my favor, known or unknown.

 

4.     I acknowledge that I have no further Claims for wages or other
compensation due me from the Company through the Effective Date. I further
acknowledge that the Company has granted to me all leave rights, if any, to
which I was or believed I was entitled during my employment and that my leave
rights under the Family and Medical Leave Act, if applicable, the Company’s
policies and any applicable state laws have been fully respected and honored by
the Company.

 

5.     I agree, covenant and promise that I will not in any way communicate or
disclose the terms of this Release to any person other than my immediate family,
my attorney and my financial or tax advisor, each of whom shall be informed of
this confidentiality obligation and shall be bound by its terms.

 

6.     I acknowledge that by electing to accept the benefits provided pursuant
to the Employment Agreement I am being provided with benefits which are in
addition to any amounts to which I otherwise would have been entitled.

 

7.     I hereby certify the following:

 

(a)     I have read the terms of this Release, and I understand its terms and
effects, including the fact that I have agreed to release and forever discharge
the Company from any legal obligation for Claims arising out of my employment
relationship with the Company prior to the Effective Date;

 

(b)     I have signed this Release voluntarily and knowingly in exchange for the
consideration described herein, which I acknowledge is adequate and
satisfactory;

 

 

--------------------------------------------------------------------------------

 

 

 

(c)     I have been advised by the Company, through this document, to consult
with an attorney prior to signing this Release;

 

(d)     the Company has provided me with at least 21 days within which to
consider whether to sign this Release, and that I have agreed to sign it on the
date indicated below after concluding that this Release is satisfactory to me;

 

(e)     I have the right to revoke this Release for a period of 7 days following
the Release’s execution by giving written notice to:

 

KonaRed Corporation

1101 Via Callejon, Suite 200

San Clemente, CA 92673

 

(f)     neither the Company, nor any of its agents, affiliates, representative
or attorneys have made any representations to me concerning the terms or effects
of this Release other than those contained herein.

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, I have executed
the foregoing General Release on this 24th day of October, 2017.

 

 

EMPLOYEE

 

 

                                                             

Kyle Redfield

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Attachment B

 

Confidential Information and Invention Assignment Agreement

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

[This form is designed to be used by an individual hired as an employee of
KonaRed Corporation. If an individual is hired as a consultant, or becomes a
consultant after having been an employee, use the Consultant form of
Confidential Information and Invention Assignment Agreement.]

 

KONARED CORPORATION

 

CONFIDENTIAL INFORMATION AND
INVENTION ASSIGNMENT AGREEMENT

 

 

As a condition of my becoming employed (or my employment being continued) by
KonaRed Corporation (including any of its subsidiaries) (together, the
“Corporation”), and in consideration of my employment relationship with the
Corporation and my receipt of the compensation now and hereafter paid to me by
the Corporation, I agree to the following:

 

1.     Employment Relationship. I understand and acknowledge that this Agreement
does not alter, amend or expand upon (i) any rights I may have to continue in
the employ of, or (ii) the duration of my employment relationship with, the
Corporation under any existing agreements between the Corporation and me or
under applicable law. Any employment relationship between the Corporation and
me, whether commenced before or upon the date of this Agreement, shall be
referred to herein as the “Relationship.”

 

2.     Duties. I will perform for the Corporation such duties as may be
designated by the Corporation from time to time. During the Relationship, I will
devote my best efforts to the interests of the Corporation and will not engage
in other employment or in any activities detrimental to the best interests of
the Corporation without the prior written consent of the Corporation.

 

3.     At-Will Relationship. I understand and acknowledge that the Relationship
is and shall continue to be at-will, as defined under applicable law, meaning
that either I or the Corporation may terminate the Relationship at any time for
any reason or no reason, without further obligation or liability except as set
forth in an express written agreement.

 

4.     Confidential Information.

 

(a)     Corporation Information. I agree at all times during the Relationship
and thereafter, to hold in strictest confidence, and not to use, except for the
benefit of the Corporation to the extent necessary to perform my obligations to
the Corporation under the Relationship, or to disclose to any person, firm,
corporation or other entity without written authorization of the Board of
Directors of the Corporation, any Confidential Information of the Corporation
which I obtain or create. I further agree not to make copies of such
Confidential Information except as authorized by the Corporation. I understand
that “Confidential Information” means any Corporation proprietary information,
technical data, trade secrets or know-how, including, but not limited to,
research, product plans, products, services, suppliers, customer lists and
customers (including, but not limited to, customers of the Corporation on whom I
called or with whom I became acquainted during the Relationship), prices and
costs, markets, software, developments, inventions, laboratory notebooks,
processes, formulas, technology, designs, drawings, engineering, hardware
configuration information, marketing, licenses, finances, budgets or other
business information disclosed to me by the Corporation either directly or
indirectly in writing, orally or by drawings or observation of parts

 

 

--------------------------------------------------------------------------------

 

 

 

or equipment or created by me during the Relationship, whether or not during
working hours. I understand that Confidential Information includes, but is not
limited to, information pertaining to any aspect of the Corporation’s business
which is either information not known by actual or potential competitors of the
Corporation or other third parties not under confidentiality obligations to the
Corporation, or is otherwise proprietary information of the Corporation or its
customers or suppliers, whether of a technical nature or otherwise. I further
understand that Confidential Information does not include any of the foregoing
items which has become made generally available through no wrongful act of mine
or my disclosees or which was in or comes into my possession from a third party
who was under no obligation to maintain the confidentiality of such information.

 

(b)     Prior Obligations. I represent that my performance of all terms of this
Agreement as an employee of the Corporation has not breached and will not breach
any agreement to keep in confidence proprietary information, knowledge or data
acquired by me prior or after the commencement of the Relationship, and I will
not disclose to the Corporation or use any inventions, confidential or
non-public proprietary information or material belonging to any current or
former client or employer or any other party. I will not induce the Corporation
to use any inventions, confidential or non-public proprietary information, or
material belonging to any current or former client or employer or any other
party. I acknowledge and agree that I have listed on Exhibit A hereto all
agreements (e.g., non-competition agreements, non-solicitation of customers
agreements, non-solicitation of employees agreements, confidentiality
agreements, inventions agreements, etc.) with a current or former employer, or
any other person or entity, that may restrict my ability to accept employment
with the Corporation or my ability as an employee to recruit or engage customers
or service providers on behalf of the Corporation, or otherwise relate to or
restrict my ability to perform my duties as an employee of the Corporation or
any obligation I may have to the Corporation.

 

(c)     Third Party Information. I recognize that the Corporation has received
and in the future will receive confidential or proprietary information from
third parties subject to a duty on the Corporation’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. I agree to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary in carrying out my work for the
Corporation consistent with the Corporation’s agreement with such third party.

 

5.     Inventions.

 

(a)     Inventions Retained and Licensed. I have attached hereto, in Exhibit A,
a list describing with particularity all inventions, original works of
authorship, developments, improvements, and trade secrets which were made by me
before the commencement of the Relationship (collectively referred to as “Prior
Inventions”), which belong solely to me or belong to me jointly with another,
which relate in any way to any of the Corporation’s proposed businesses,
products or research and development, and which are not assigned to the
Corporation hereunder; or, if no such list is attached, I represent that there
are no such Prior Inventions. If, in the course of the Relationship, I
incorporate into a Corporation product, process or machine a Prior Invention
owned by me or in which I have an interest, the Corporation is hereby granted
and shall have a non-exclusive, royalty-free, irrevocable, perpetual, worldwide
license (with the right to sublicense) to make, have made, copy, modify, make
derivative works of, use, sell and otherwise distribute such Prior Invention as
part of or in connection with such product, process or machine.

 

-2-

--------------------------------------------------------------------------------

 

 

 

(b)     Assignment of Inventions. I agree that I will promptly make full written
disclosure to the Corporation, will hold in trust for the sole right and benefit
of the Corporation, and hereby assign to the Corporation, or its designee, all
my right, title and interest throughout the world in and to any and all
inventions, original works of authorship, developments, concepts, know-how,
improvements or trade secrets, whether or not patentable or registrable under
copyright or similar laws, which I may solely or jointly conceive or develop or
reduce to practice, or cause to be conceived or developed or reduced to
practice, during the Relationship (collectively referred to as “Inventions”),
except as provided in Section 5(e) below. I further acknowledge that all
Inventions which are made by me (solely or jointly with others) within the scope
of and during the Relationship are “works made for hire” (to the greatest extent
permitted by applicable law) and are compensated by my salary, unless regulated
otherwise by the mandatory law of the state of California.

 

(c)     Maintenance of Records. I agree to keep and maintain adequate and
current written records of all Inventions made by me (solely or jointly with
others) during the Relationship. The records may be in the form of notes,
sketches, drawings, flow charts, electronic data or recordings, laboratory
notebooks, and any other format. The records will be available to and remain the
sole property of the Corporation at all times. I agree not to remove such
records from the Corporation’s place of business except as expressly permitted
by Corporation policy which may, from time to time, be revised at the sole
election of the Corporation for the purpose of furthering the Corporation’s
business. I agree to return all such records (including any copies thereof) to
the Corporation at the time of termination of the Relationship as provided for
in Section 6.

 

(d)     Patent and Copyright Rights. I agree to assist the Corporation, or its
designee, at its expense, in every proper way to secure the Corporation’s, or
its designee’s, rights in the Inventions and any copyrights, patents,
trademarks, mask work rights, moral rights, or other intellectual property
rights relating thereto in any and all countries, including the disclosure to
the Corporation or its designee of all pertinent information and data with
respect thereto, the execution of all applications, specifications, oaths,
assignments, recordations, and all other instruments which the Corporation or
its designee shall deem necessary in order to apply for, obtain, maintain and
transfer such rights, or if not transferable, waive such rights, and in order to
assign and convey to the Corporation or its designee, and any successors,
assigns and nominees the sole and exclusive rights, title and interest in and to
such Inventions, and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto. I further agree that my
obligation to execute or cause to be executed, when it is in my power to do so,
any such instrument or papers shall continue after the termination of this
Agreement until the expiration of the last such intellectual property right to
expire in any country of the world. If the Corporation or its designee is unable
because of my mental or physical incapacity or unavailability or for any other
reason to secure my signature to apply for or to pursue any application for any
United States or foreign patents, copyright, mask works or other registrations
covering Inventions or original works of authorship assigned to the Corporation
or its designee as above, then I hereby irrevocably designate and appoint the
Corporation and its duly authorized officers and agents as my agent and attorney
in fact, to act for and in my behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
application for, prosecution, issuance, maintenance or transfer of letters
patent, copyright or other registrations thereon with the same legal force and
effect as if originally executed by me. I hereby waive and irrevocably quitclaim
to the Corporation or its designee any and all claims, of any nature whatsoever,
which I now or hereafter have for infringement of any and all proprietary rights
assigned to the Corporation or such designee.

 

-3-

--------------------------------------------------------------------------------

 

 

 

(e)     Exception to Assignments. I understand that the provisions of this
Agreement requiring assignment of Inventions to the Corporation do not apply to
any invention which qualifies fully under the provisions of California Labor
Code Section 2870 (attached hereto as Exhibit B). I will advise the Corporation
promptly in writing of any inventions that I believe meet such provisions and
are not otherwise disclosed on Exhibit A.

 

6.     Corporation Property; Returning Corporation Documents. I acknowledge and
agree that I have no expectation of privacy with respect to the Corporation’s
telecommunications, networking or information processing systems (including,
without limitation, stored company files, e-mail messages and voice messages)
and that my activity and any files or messages on or using any of those systems
may be monitored at any time without notice. I further agree that any property
situated on the Corporation’s premises and owned by the Corporation, including
disks and other storage media, filing cabinets or other work areas, is subject
to inspection by Corporation personnel at any time with or without notice. I
agree that, at the time of termination of the Relationship, I will deliver to
the Corporation (and will not keep in my possession, recreate or deliver to
anyone else) any and all devices, records, data, notes, reports, proposals,
lists, correspondence, specifications, drawings, blueprints, sketches,
laboratory notebooks, materials, flow charts, equipment, other documents or
property, or reproductions of any of the aforementioned items developed by me
pursuant to the Relationship or otherwise belonging to the Corporation, its
successors or assigns. In the event of the termination of the Relationship, I
agree to sign and deliver the “Termination Certification” attached hereto as
Exhibit C; however, my failure to sign and deliver the Termination Certificate
shall in no way diminish my continuing obligations under this Agreement.

 

7.     Notification to Other Parties.

 

(a)     Employees. In the event that I leave the employ of the Corporation, I
hereby consent to notification by the Corporation to my new employer about my
rights and obligations under this Agreement.

 

(b)     Consultants. I hereby grant consent to notification by the Corporation
to any other parties besides the Corporation with whom I maintain a consulting
relationship, including parties with whom such relationship commences after the
effective date of this Agreement, about my rights and obligations under this
Agreement.

 

8.     Solicitation of Employees, Consultants and Other Parties. I agree that
during the Relationship and for a period of 12 months immediately following the
termination of the Relationship for any reason, whether with or without cause, I
shall not either directly or indirectly solicit, induce, recruit or encourage
any of the Corporation’s employees or consultants to terminate or diminish their
relationship with the Corporation, or attempt to solicit, induce, recruit,
encourage or take away employees or consultants of the Corporation, either for
myself or for any other person or entity. Further, during the Relationship and
at any time following termination of the Relationship for any reason, with or
without cause, I shall not use any Confidential Information of the Corporation
to attempt to negatively influence any of the Corporation’s clients or customers
from purchasing Corporation products or services or to solicit or influence or
attempt to influence any client, customer or other person either directly or
indirectly, to direct his or its purchase of products and/or services to any
person, firm, corporation, institution or other entity in competition with the
business of the Corporation.

 

-4-

--------------------------------------------------------------------------------

 

 

 

9.     Representations and Covenants.

 

(a)     Facilitation of Agreement. I agree to execute promptly any proper oath
or verify any proper document required to carry out the terms of this Agreement
upon the Corporation’s written request to do so.

 

(b)     Conflicts. I represent that my performance of all the terms of this
Agreement does not and will not breach any agreement I have entered into, or
will enter into with any third party, including without limitation any agreement
to keep in confidence proprietary information acquired by me in confidence or in
trust before commencement of my Relationship with the Corporation. I agree not
to enter into any written or oral agreement that conflicts with the provisions
of this Agreement.

 

(c)     Voluntary Execution. I certify and acknowledge that I have carefully
read all of the provisions of this Agreement and that I understand and will
fully and faithfully comply with such provisions.

 

10.     General Provisions.

 

(a)     Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California, without giving effect to the principles of conflict of laws. The
parties agree and acknowledge that the “California” aspects of this Agreement
are based in part on the Corporation’s interest in uniformity of such standard
documentation for employees, and that such aspects shall be no basis for
challenging any non-California choice of law or forum in any other agreement
between the parties.

 

(b)     Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Corporation and me relating to the subject matter
herein and merges all prior discussions between us. No modification or amendment
to this Agreement, nor any waiver of any rights under this Agreement, will be
effective unless in writing signed by both parties. Any subsequent change or
changes in my duties, obligations, rights or compensation will not affect the
validity or scope of this Agreement.

 

(c)     Severability. If one or more of the provisions in this Agreement are
deemed void by law, then the remaining provisions will continue in full force
and effect.

 

(d)     Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives, and my successors and
assigns, and will be for the benefit of the Corporation, its successors, and its
assigns.

 

(e)     Survival. The provisions of this Agreement shall survive the termination
of the Relationship and/or the assignment of this Agreement by the Corporation
to any successor in interest or other assignee.

 

(f)     Remedies. I acknowledge and agree that violation of this Agreement by me
may cause the Corporation irreparable harm, and therefore agree that the
Corporation will be entitled to seek extraordinary relief in court, including
but not limited to temporary restraining orders, preliminary injunctions and
permanent injunctions without the necessity of posting a bond or other

 

-5-

--------------------------------------------------------------------------------

 

 

 

security and in addition to and without prejudice to any other rights or
remedies that the Corporation may have for a breach of this Agreement.

 

(g)     ADVICE OF COUNSEL. I ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT, I
HAVE HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND I
HAVE READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT. THIS
AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR
PREPARATION HEREOF.

 

 

 

[Signature Page Follows]

 

 

 

-6-

--------------------------------------------------------------------------------

 

 

The parties have executed this Confidential Information and Invention Assignment
Agreement on the respective dates set forth below:

 

 

CORPORATION:    EMPLOYEE:     KONARED CORPORATION __________________, an
Individual:         By:                                                         
    Name: Shaun Roberts                                                        
              Signature Title: Chairman       Date:                            
                       Date:                                                    
           Address:    Address:

                 

 

 

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A

 

LIST OF RESTRICTIVE AGREEMENTS UNDER SECTION 4(b); LIST OF PRIOR INVENTIONS AND
ORIGINAL WORKS OF AUTHORSHIP

EXCLUDED UNDER SECTION 5

 

Title of Agreement

Date

Nature of Restriction

 

 

 

 

 

 

 

 

 

 


    Title of Invention, etc.        


   Date   

Identifying Number
or Brief Description

     

 

 

 

 

 

 

 

 

 

___ No restrictive agreements, and no inventions or improvements

 

___ Additional Sheets Attached

 

Signature of Employee/Consultant:                                              
          

 

Print Name of Employee/Consultant:                                             
        

 

Date:                                                                          
                                    

 

 

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT B

 

Section 2870 of the California Labor Code is as follows:

 

(a)     Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 

(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

 

(2) Result from any work performed by the employee for the employer.

 

(b)     To the extent a provision in an employment agreement purports to require
an employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT C

 

TERMINATION CERTIFICATION

 

This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, laboratory
notebooks, flow charts, materials, equipment, other documents or property, or
copies or reproductions of any aforementioned items belonging to KonaRed
Corporation, its subsidiaries, affiliates, successors or assigns (together the
“Corporation”).

 

I further certify that I have complied with all the terms of the Corporation’s
Confidential Information and Invention Assignment Agreement signed by me,
including the reporting of any inventions and original works of authorship (as
defined therein), conceived or made by me (solely or jointly with others)
covered by that agreement.

 

I further agree that, in compliance with the Confidential Information and
Invention Assignment Agreement, I will preserve as confidential all trade
secrets, confidential knowledge, data or other proprietary information relating
to products, processes, know-how, designs, formulas, developmental or
experimental work, computer programs, data bases, other original works of
authorship, customer lists, business plans, financial information or other
subject matter pertaining to any business of the Corporation or any of its
employees, clients, consultants or licensees.

 

I further agree that for 12 months from the date of this Certificate, I shall
not either directly or indirectly solicit, induce, recruit or encourage any of
the Corporation’s employees or consultants to terminate their relationship with
the Corporation, or attempt to solicit, induce, recruit, encourage or take away
employees or consultants of the Corporation, either for myself or for any other
person or entity. Further, I shall not at any time use any Confidential
Information of the Corporation to negatively influence any of the Corporation’s
clients or customers from purchasing Corporation products or services or to
solicit or influence or attempt to influence any client, customer or other
person either directly or indirectly, to direct his or its purchase of products
and/or services to any person, firm, corporation, institution or other entity in
competition with the business of the Corporation.

 

 

Date:                                                     

                                                               

(Employee’s Signature)

 

                                                               

(Type/Print Employee’s Name)

 

 

 

 

 

 

 